Citation Nr: 1135239	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  07-21 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include as secondary to service-connected posttraumatic stress disorder with alcohol dependence and/or Agent Orange exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2001 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Los Angeles, California.  

The Board recognizes that the RO has characterized the issue on appeal as whether new and material evidence has been submitted to reopen the claim for service connection for a gastrointestinal disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  In this regard, in a May 2006 rating action, the RO denied the Veteran's claim for service connection for a gastrointestinal disorder, to include as secondary to service-connected PTSD, on the basis that new and material evidence had not been received.  The Veteran subsequently filed a timely appeal.  The Board, however, observes that the RO had initially denied the Veteran's claim for service connection for a gastrointestinal disorder, to include as secondary to service-connected PTSD, in an April 2001 rating action.  In addition, at a videoconference hearing in June 2001, the Veteran provided testimony that was pertinent to the aforementioned issue and, as such, was construed as a notice of disagreement (NOD) with the April 2001 rating action.  In August 2001, the Board remanded this issue and directed the RO to send a statement of the case (SOC).  Pursuant to the remand, the RO issued an SOC in October 2001.  In November 2001, the Veteran submitted a substantive appeal (VA Form 9), thereby timely perfecting his appeal.  Thus, the issue of entitlement to service connection for a gastrointestinal disorder, to include as secondary to service-connected PTSD, has remained pending since the Veteran filed his timely substantive appeal in November 2001.  Accordingly, the issue on appeal has been characterized as set forth on the title page.  

The Veteran testified at a Travel Board hearing in May 2011.  A copy of the transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

In the Veteran's June 2007 substantive appeal, he raised the issue of entitlement to service connection for a disability of the larynx, secondary to Agent Orange exposure and/or service-connected PTSD.  This issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


REMAND

In a rating action, dated in July 1993, the RO granted service connection for PTSD.

In a May 2005 rating action, the RO granted service connection for alcohol dependence.  The RO also concluded that the Veteran's alcohol dependence was a part of his service-connected PTSD.  In a subsequent rating action, dated in April 2006, the RO assigned a 100 percent disability rating to the Veteran's service-connected PTSD with alcohol dependence, effective from September 1, 1995.  

In this case, the Veteran contends that he currently has a gastrointestinal disorder that is related to his period of service.  In the alternative, he maintains that he currently has a gastrointestinal disorder that was caused or aggravated by his service-connected PTSD with alcohol dependence.   

Secondary service connection may be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310. Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen for secondary service connection on the basis of the aggravation of a nonservice- connected disorder by service- connected disability.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen and adds language that requires that a baseline level of severity of the nonservice- connected disease or injury must be established by medical evidence created before the onset of aggravation.

The Veteran's service treatment records are negative for any complaints or findings of a gastrointestinal disorder.  In the Veteran's June 1970 separation examination, his abdomen and viscera were clinically evaluated as "normal."  The Veteran denied any frequent indigestion.  He also denied any stomach, liver or intestinal trouble.        

Private medical records show that in February 1997, the Veteran underwent an upper GI (gastrointestinal) series for epigastric pain.  The upper GI series was reported to show mild spontaneous gastroesophageal reflux without esophagitis; otherwise, normal upper GI series.     

In May 1998, the Veteran underwent a VA psychiatric evaluation.  At that time, he stated that he had developed some lower abdominal pain and diarrhea in the last five or six months, which he believed may be due to anxiety and stress over his job and family situation.  

In February 1999, the Veteran filed a claim of entitlement to service connection for a gastrointestinal disorder, to include as secondary to service-connected PTSD.  

In a private medical statement from A.S.W., M.D., dated in October 2000, Dr. W. stated that the Veteran suffered from anxiety and acid reflux which were continuing conditions ever since he was in the military service to the present.     

VA Medical Center (VAMC) outpatient treatment records, dated from October 2001 to December 2003, show that in October 2001, it was noted that the Veteran had a history of gastroesophageal reflux disease (GERD) and was seeking treatment for his GERD symptomatology.  Additional VAMC outpatient treatment records, dated from December 2003 to April 2007, show intermittent treatment for the Veteran's GERD.   

In light of the above, given the Veteran's current diagnoses of GERD and acid reflux, the Board finds that an examination is warranted that includes an opinion addressing the question of secondary service connection.  

In the Veteran's June 2007 substantive appeal, and in the May 2011 Travel Board hearing, the Veteran raised a new contention; he maintained that his gastrointestinal disorder was secondary to his in-service Agent Orange exposure.  In this regard, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  In this case, exposure to Agent Orange is conceded, as service records show that the Veteran did serve in the Republic of Vietnam from July 1969 to June 1970.  The Court of Appeals for Veterans Claims (Court) has held that separate theories in support of a claim for a particular disability are to be adjudicated as one claim.  See Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008), citing Bingham v. Principi, 421 F.3d. 1346, 1349 (Fed. Cir. 2005).  The RO, however, has not addressed the theory of service connection for a gastrointestinal disorder as secondary to Agent Orange exposure, to include providing notice of what evidence and information is needed to substantiate this theory of the claim.  See 38 U.S.C.A. § 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.310 (2010).  Thus, the RO should consider this theory for service connection after completing the development noted below.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the record and ensure compliance with all notice and assistance requirements set forth in the Veterans Claims Assistance Act of 2000 (VCAA) with respect to the claim for service connection for a gastrointestinal disorder, to include as secondary to service-connected PTSD with alcohol dependence and/or Agent Orange exposure.  The RO must (a) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim for service connection as secondary to Agent Orange exposure; (b) inform the claimant about the information and evidence that VA will seek to provide; and (c) inform the claimant about the information and evidence the claimant is expected to provide.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  The VCAA notice must also include, pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), an explanation as to the information or evidence needed to establish ratings and effective dates, as outlined by the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Depending upon the Veteran's response, any and all assistance due him must then be provided by VA.

2.  The RO must make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination to ascertain the etiology of any gastrointestinal disorder present, to specifically include GERD and acid reflux.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All appropriate tests and studies should be accomplished.  After a review of the examination findings and the entire evidence of record, the examiner must answer the following questions:

a.  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed gastrointestinal disorder, to specifically include GERD and acid reflux, is related to his period of active service, including his exposure to herbicides in Vietnam, to include Agent Orange.  (The Veteran's exposure to herbicides is presumed by law.)

b.  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed gastrointestinal disorder, to specifically include GERD and acid reflux, was caused or worsened by his service-connected PTSD with alcohol dependence.  

A rationale should be provided for any opinion or conclusion expressed.

3.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issue on appeal.  If such action does not grant the benefit claimed, the RO should provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


